Porter, J.,
delivered the opinion of the court. This suit originated before the insolvency of Oddie. As soon as he called a . . meeting of his creditors, the proceedings should have been cumulated with those of the concurso.
The judgment was not signed until the 14th April. The order suspending proceedings was made on the 12th: no judicial proceedings carried on after that order, could give one creditor preference over another.
The counsel have argued the relative pre-tentions of the parties, before the court, to be *626paid as .privileged creditors: that question can only he settled when all foe creditors are before the court, after the tableau of distribu-Uon js filed.
Ripley and Eustis for the plaintiff, Waits & Lobdell for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that the cause be remanded to be proceeded in according to law, the appellee paying the costs of this appeal.